By the Court,

DixoN, C. J.
The receiver’s certificates were improperly received in evidence. Counsel cites secs. 103 and *521104, chap. 137, R. S., in support of their admissibility. Section 108 makes the receiver’s receipt or certificate of purchase, and the official certificate of the register or receiver of the entry or purchase of public lands, prima fade evidence of title. Section 104 declares that copies of any record, plat, file, paper, or memorandum, of the purchase or entry of any land, made or kept in any land office of the United. States located' in this state, certified by the register of the land office, having the charge or custody thereof, in like manner as other such documents are required by statute to be certified, shall be evidence of the matters or things so certified. Section 71 of the same chapter provides, that whenever a certified copy of any affidavit, record, document, or other paper, is allowed by law to be' evidence, such copy shall be certified by the officer in whose custody the same is required by law to be, to have been compared by him with the original, and' to be a correct transcript therefrom. That the certificates in question are not the receiver’s receipts or certificates of the purchase, ór his official certificates of the entry or purchase, is manifest. They are merely certificates of what appears to him from an inspection of the books and records in his office. They were therefore inadmissible under sec. 103. And that they were equally so under sec. 104, seems quite as obvious. To be competent evidence under that section, copies of the records, entries &c., must be made and certified by the register to have been compared by him with the originals, and to be correct transcripts therefrom. Mere certificates of the receiver as to his conclusions drawn. from an examination of the records, cannot be received, or substituted for those which the court might draw upon an inspection of duly authenticated copies.
Judgment reversed, and a new trial awarded.